EXHIBIT 10.16

        STOCK OPTION AGREEMENT made as of the 4th day of May, 2004 between
NATIONAL MEDICAL HEALTH CARD SYSTEMS, INC., a New York corporation (the
“Company”), and ________________ (the “Optionee”).

        WHEREAS, the Optionee is a non-employee Director of the Company or a
subsidiary thereof;

        WHEREAS, the Company desires to provide to the Optionee an additional
incentive to promote the success of the Company;

        NOW, THEREFORE, in consideration of the foregoing, the Company hereby
grants to the Optionee (the “Grant”) the right and option to purchase Common
Shares of the Company under and pursuant to the terms and conditions of the 1999
Stock Option Plan, as amended, (the “Plan”) and upon and subject to the
following terms and conditions:

    1.        GRANT OF OPTION. The Company hereby grants to the Optionee the
right and option (the “Option”) to purchase up to Fifteen Thousand (15,000)
Common Shares of the Company (the “Option Shares”) during the following periods:

    (a)        All or any part of Five Thousand (5,000) Common Shares may be
purchased during the period commencing one year from the date hereof and
terminating at 5:00 P.M. on May 4, 2011 (the “Expiration Date”).

    (b)        All or any part of an additional Five Thousand (5,000) Common
Shares may be purchased during the period commencing two years from the date
hereof and terminating at 5:00 P.M. on the Expiration Date.

    (c)        All or any part of an additional Five Thousand (5,000) Common
Shares may be purchased during the period commencing three years from the date
hereof and terminating at 5:00 P.M. on the Expiration Date.

    2.        NATURE OF OPTION. Such Options to purchase the Option Shares are
not intended to meet the requirements of Section 422 of the Internal Revenue
Code of 1986, as amended, relating to “incentive stock options”.

    3.        EXERCISE PRICE. The exercise price of each of the Option Shares
shall be thirty one dollars ($31.00) (the “Option Price”). The Company shall pay
all original issue or transfer taxes on the exercise of the Option.

    4.        EXERCISE OF OPTIONS. The Option shall be exercised in accordance
with the provisions of the Plan. As soon as practicable after the receipt of
notice of exercise (in the form annexed hereto as Exhibit A) and payment of the
Option Price as provided for in the Plan, the Company shall tender to the
Optionee certificates issued in the Optionee’s name evidencing the number of
Option Shares covered thereby.

    5.        TRANSFERABILITY. The Option shall not be transferable other than
by will or the laws of descent and distribution and, during the Optionee’s
lifetime, shall not be exercisable by any person other than the Optionee.

    6.        INCORPORATION BY REFERENCE. The terms and conditions of the Plan
are hereby incorporated by reference and made a part hereof.

    7.        NOTICES. Any notice or other communication given hereunder shall
be deemed sufficient if in writing and hand delivered or sent by registered or
certified mail, return receipt requested, addressed to the Company, 26 Harbor
Park Drive, Port Washington, New York 11050, Attention: Secretary and to the
Optionee at the address indicated below. Notices shall be deemed to have been
given on the date of hand delivery or mailing, except notices of change of
address, which shall be deemed to have been given when received.

    8.        BINDING EFFECT. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective legal representatives,
successors and assigns.

    9.        ACCELERATION. In the event of any (i) consolidation or merger of
the Company with or into another company where the Company is not the survivor
and the directors of the Company immediately prior to the consolidation or
merger do not constitute a majority of the board of directors subsequent to the
consolidation or merger, or (ii) conveyance of all or substantially all of the
assets of the Company to another company, (such consolidation, merger or
conveyance of assets a “Change in Control”) each then outstanding Option (x)
shall, immediately prior to the effective date of the Change in Control, become
fully exercisable, provided that no acceleration of exercisability shall occur
with respect to an outstanding Option if and to the extent such Option is, in
connection with the Change in Control, to be assumed or otherwise continued in
full force or effect by the successor entity (or parent thereof) pursuant to the
terms of the Change in Control transaction, and (y) shall upon exercise
thereafter entitle the holder thereof to such number of shares of Common Stock
or other securities or property to which a holder of shares of Common Stock of
the Company would have been entitled upon such Change in Control.

    10.        ENTIRE AGREEMENT. This Agreement, together with the Plan,
contains the entire understanding of the parties hereto with respect to the
subject matter hereof and may be modified only by an instrument executed by the
party sought to be charged.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

NATIONAL MEDICAL HEALTH CARD SYSTEMS, INC.


BY: /S/ JAMES J. BIGL
——————————————
JAMES J. BIGL
PRESIDENT & CEO






——————————————
OPTIONEE



--------------------------------------------------------------------------------


EXHIBIT A


NATIONAL MEDICAL HEALTH CARD SYSTEMS, INC.


OPTION EXERCISE FORM

        The undersigned hereby irrevocably elects to exercise the within Option
dated to the extent of purchasing Common Shares of National Medical Health Card
Systems, Inc. The undersigned hereby makes a payment of $ in payment therefor.





——————————————
OPTIONEE






——————————————
SIGNATURE OF OPTIONEE






——————————————
ADDRESS OF OPTIONEE






——————————————
DATE

